DETAILED ACTION
Response to Amendment
The amendment was received 12/30/20. Claims 1-20 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 






emphasis added) :
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 




Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“determine the position…based on” in claim 1, lines 12,13;
“determining the position…based on” in claim 8, lines 10,11; and
“determining the position…based on” in claim 15, lines 13,14

because the underlying function “determine the position” or “determining the position” is modified by acts such as in claim 1’s “obtain…obtain…generate…based on…based on”, and similar acts in claims 8 and 15, all of which results in the underlying function.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.














Response to Arguments
Applicant's arguments filed 12/30/20 have been fully considered but they are not persuasive…



















In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “determining shadow data from one object together with other information to determine the position of a second object” via applicant’s remarks 12/30/20, page 7, emphasis added:
“Examiner, on page 3-5 of the Office Action, has equated both the terms i.e., "first multi- dimensional object" and "second multi-dimensional object" of the Applicant's claimed invention with the same term "fig. 8: a cube" of Korb. Applicant respectfully disagrees. Korb discloses "image of a digital surface model of an urban area that was automatically extracted by the multi- temporal, multi-angle, automated target exploitation process" (see para [0055] and fig. 8 of Korb). Fig 8 sows multiple three-dimensional objects on the image of the digital surface model of an urban area, and these multiple three-dimensional objects are referred to as a singular "cube.". The claims are directed to determining shadow data from one object together with other information to determine the position of a second object. The reference to one cube in Korb does not disclose this distinction. Moreover, there is no specificity in the Office Action or Korb as to how shadow information from one of the cubes in Fig. 8 can be used as a part of the calculation of the improved geo-reference of one of the other cubes in Fig. 8.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 1, last two lines claims:
“determine the position of the at least second multi-dimensional object of the plurality of the plurality of multi-dimensional objects on the visible surface, based on the generated DEM.” 





Applicants state on page 7, emphasis added:
“Examiner, on page 3-5 of the Office Action, has equated both the terms i.e., "first multi- dimensional object" and "second multi-dimensional object" of the Applicant's claimed invention with the same term "fig. 8: a cube" of Korb. Applicant respectfully disagrees. Korb discloses "image of a digital surface model of an urban area that was automatically extracted by the multi- temporal, multi-angle, automated target exploitation process" (see para [0055] and fig. 8 of Korb). Fig 8 sows multiple three-dimensional objects on the image of the digital surface model of an urban area, and these multiple three-dimensional objects are referred to as a singular "cube.". The claims are directed to determining shadow data from one object together with other information to determine the position of a second object. The reference to one cube in Korb does not disclose this distinction. Moreover, there is no specificity in the Office Action or Korb as to how shadow information from one of the cubes in Fig. 8 can be used as a part of the calculation of the improved geo-reference of one of the other cubes in Fig. 8.”

In response, 35 USC 112(f) is NOT invoked as suggested in applicant’s above remark.  System claim 1 is not in means-plus-function format and method claim 8 is not is step-plus-function format and system claim 15 is not in means-plus-function format. 
Regarding system claim 1, the claimed functions: “obtain…obtain…generate…and determine” are modified by structure: the claimed “processor configured to execute instructions” corresponding to applicant’s fig. 4. Thus, 35 USC 112(f) is NOT invoked in claim 1.
Regarding system claim 15, the analysis regarding system claim 1 is applicable to system claim 15. Thus, 35 USC 112(f) is NOT invoked in claim 15.






Regarding method claim 8, claim 8 does not claim “determining shadow data from one object together with other information to determine the position of a second object” wherein “determining…data….to determine the position” is in step-plus-function format of two separate ideas (“determining…data” and “determine the position”) linked by linking or transition word (“transition word ‘for’ (e.g., ‘means for’) or another linking word or phrase, such as ‘configured to’ or ‘so that’ ”, cited above) “to” wherein “transition” is defined via Dictionary.com:
transition, noun
1	movement, passage, or change from one position, state, stage, subject, concept, etc., to another; change:
the transition from adolescence to adulthood; and

wherein “to” is defined:
to
preposition
1	(used for expressing motion or direction toward a point, person, place, or thing approached and reached, as opposed to from):
They came to the house.

wherein “motion” is defined:
motion
noun
1	the action or process of moving or of changing place or position; movement.

wherein “position” is defined:
position
noun
1	condition with reference to place; location; situation.

wherein “condition” is defined:
condition
noun
1	a particular mode of being of a person or thing; existing state; situation with respect to circumstances.

wherein “place” is defined:
5	a particular passage in a book or writing:
to find the place where one left off reading.


or wherein “to” is defined:
to, preposition
preposition
1	(used for expressing motion or direction toward a point, person, place, or thing approached and reached, as opposed to from):
They came to the house.

wherein “direction” is defined:
direction
noun
15	a purpose or orientation toward a goal that serves to guide or motivate; focus:
He doesn't seem to have any direction in life.

wherein “orientation” is defined:
orientation
noun
1	the act or process of orienting.

wherein “orienting” is defined:
orient
verb (used with object) Also especially British, orientate .
4	to adjust with relation to, or bring into due relation to surroundings, circumstances, facts, etc.

wherein “adjust” is defined:
adjust
verb (used with object)
1	to change (something) so that it fits, corresponds, or conforms; adapt; accommodate:
to adjust expenses to income.


Thus “determining shadow data from one object together with other information to determine the position of a second object” comprises:
expressing changing (via applicant’s fig. 4: arrows) place (via fig. 4:404.406) toward a place (fig. 4:412); or
expressing to change (something) (via applicant’s fig. 4: arrows) toward a goal point, person, place, or thing (fig. 4:412).




Thus, how does one of skill in the art go from making a judgement of “determining…data” to making another judgment “to determine the position”? Determining a data does not mean determine a position. These are two distinct basic mental functions interposed by the transition or linking word “to”. Accordingly, the disclosure is consulted to find the acts resulting in the claimed underlying function of “determine the position”. Accordingly fig. 4, acts 404-410: “Obtain base elevation data and height data…Obtain shadow data…Calculate shadow length…Generate Digital Elevation Model (DEM)” are the acts for the underlying function of fig. 4: “Determine position”. These acts are claimed in claim 8; thus, 35 USC 112(f) is NOT invoked. Thus, the claims are not directed to 35 USC 112(f) as suggested by applicants.













Applicant's arguments, page 7, emphasis added:
“Examiner, on page 3-5 of the Office Action, has equated both the terms i.e., "first multi- dimensional object" and "second multi-dimensional object" of the Applicant's claimed invention with the same term "fig. 8: a cube" of Korb. Applicant respectfully disagrees. Korb discloses "image of a digital surface model of an urban area that was automatically extracted by the multi- temporal, multi-angle, automated target exploitation process" (see para [0055] and fig. 8 of Korb). Fig 8 sows multiple three-dimensional objects on the image of the digital surface model of an urban area, and these multiple three-dimensional objects are referred to as a singular "cube.". The claims are directed to determining shadow data from one object together with other information to determine the position of a second object. The reference to one cube in Korb does not disclose this distinction. Moreover, there is no specificity in the Office Action or Korb as to how shadow information from one of the cubes in Fig. 8 can be used as a part of the calculation of the improved geo-reference of one of the other cubes in Fig. 8.”

 filed 12/30/20 have been fully considered but they are not persuasive.
	Given that applicant’s remark is directed to a feature that is not claimed or not invoked under 35 USC 112(f), the Office Action is not directed to a feature that is not claimed or not invoked under 35 USC 112(f). Accordingly, if the claims are “directed to determining shadow data from one object together with other information to determine the position of a second object”, the Office Action will be “directed to determining shadow data from one object together with other information to determine the position of a second object”. However, the claims 1-20 are not “directed to determining shadow data from one object together with other information to determine the position of a second object” under 35 USC 112(f).





In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “different objects” in applicant’s remarks of 12/30/20, page 7:
“Korb generates "improved geo-reference" of one of the cubes Fig. 8 using the DSM which is based on "predictive knowledge of shadows", "Digital surface/elevation model data" and "height coordinate" of the same cube and not one of the other cubes in Fig. 8. Though Korb (in fig. 8) has shown plurality of cubes, Korb does not disclose the parameter (predictive knowledge of shadows, Digital surface/elevation model data and height coordinate) of one cube is used to generate geo-reference i.e., position, of a second cube. Instead, according to Korb, a parameter (predictive knowledge of shadows, Digital surface/elevation model data and height coordinate) of one cube of the plurality of cubes is used to generate geo-reference i.e., position of the same cube. Moreover, there is no information within Korb that distinguishes the different objects within the "cube" referenced in Fig. 8.” 

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 1 states in:
lines 5,6: “obtain…at least a first multi-dimensional object of the plurality of multi-dimensional objects”; and
last two lines: “determine the position of the at least second multi-dimensional object of the plurality of multi-dimensional objects”.






In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the ‘shadow data’… of the ‘first multi-dimensional object’ ” via applicant’s remarks, of 12/30/20 pages 7,8, emphasis added:
“According to the Applicant's claims, however, the "shadow data", "base elevation data" and "height data" of the "first multi-dimensional object" is obtained to generate DEM which is further used to "determine the position of the at least second multi-dimensional object". In other words, the parameters, i.e., shadow data, base elevation data and height data, of one multi-dimensional object, i.e., the first multi-dimensional object, is used to generate DEM that is further used to determine the position of another multi-dimensional object, i.e., the second multi- dimensional object. This is not disclosed by Korb. Applicant respectfully submits that similar reasoning applies for independent claims 8 and 15.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In contrast, claim 1, lines 5,6 states “shadow data of at least a first multi-dimensional object”. 
Thus, the claimed “shadow data of at least a first multi-dimensional object” comprises in scope two multi-dimensional objects so as to generate DEM and thus is not limited to one multi-dimensional object. Accordingly, the scope of claim 1’s “at least” comprises:







1. (scope-comprises) A system for determining a position of at least a second multi-dimensional object of a plurality of multi-dimensional objects, the system comprising: 

at least one memory configured to store instructions; and at least one processor configured to execute the instructions to:

obtain, from a plurality of satellite images, shadow data of one multidimensional object of the plurality of multi-dimensional objects on a visible surface;

obtain, from a server, base elevation data and height data of the one multidimensional object of the plurality of multi-dimensional objects on the visible surface;

generate a Digital Elevation Model (DEM) of the plurality of multi-dimensional objects on the visible surface based on the shadow data, the base elevation data and the height data; and

determine the position of the at least second multi-dimensional object of the plurality of multi-dimensional objects on the visible surface, based on the generated DEM.


Thus as shown above “the position of the at least second multi-dimensional object” is “based on the generated DEM” and not solely the “one multidimensional object” as suggested by applicant’s above remark.















1. (scope-comprises) A system for determining a position of at least a second multi-dimensional object of a plurality of multi-dimensional objects, the system comprising: 

at least one memory configured to store instructions; and at least one processor configured to execute the instructions to:

obtain, from a plurality of satellite images, shadow data of two multidimensional objects of the plurality of multi-dimensional objects on a visible surface;

obtain, from a server, base elevation data and height data of the two multidimensional objects of the plurality of multi-dimensional objects on the visible surface;

generate a Digital Elevation Model (DEM) of the plurality of multi-dimensional objects on the visible surface based on the shadow data, the base elevation data and the height data; and

determine the position of the at least second multi-dimensional object of the plurality of multi-dimensional objects on the visible surface, based on the generated DEM.

	Thus the claimed “determine the position of the at least second multi-dimensional object” is not exclusive to the claimed “at least a first multidimensional object” because there are two multidimensional objects so that a refinement of position is achieved in Korg (US 2015/037143 A1)’s fig. 5:S512: “…improve geo-reference…”.







In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “used” via applicant’s remarks, of 12/30/20 pages 7,8, emphasis added:
“According to the Applicant's claims, however, the "shadow data", "base elevation data" and "height data" of the "first multi-dimensional object" is obtained to generate DEM which is further used to "determine the position of the at least second multi-dimensional object". In other words, the parameters, i.e., shadow data, base elevation data and height data, of one multi-dimensional object, i.e., the first multi-dimensional object, is used to generate DEM that is further used to determine the position of another multi-dimensional object, i.e., the second multi- dimensional object. This is not disclosed by Korb. Applicant respectfully submits that similar reasoning applies for independent claims 8 and 15.”

In response, as discussed above, 35 USC 112(f), as suggested in applicant’s above remark, is NOT invoked.












In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “used” via applicant’s remarks, of 12/30/20 pages 7,8, emphasis added:
“According to the Applicant's claims, however, the "shadow data", "base elevation data" and "height data" of the "first multi-dimensional object" is obtained to generate DEM which is further used to "determine the position of the at least second multi-dimensional object". In other words, the parameters, i.e., shadow data, base elevation data and height data, of one multi-dimensional object, i.e., the first multi-dimensional object, is used to generate DEM that is further used to determine the position of another multi-dimensional object, i.e., the second multi- dimensional object. This is not disclosed by Korb. Applicant respectfully submits that similar reasoning applies for independent claims 8 and 15.”

wherein “used” is defined via Dictionary.com:

use
verb (used with object), used, us·ing.
1	to employ for some purpose; put into service; make use of:
to use a knife.

wherein “purpose” is defined:
purpose
noun
1	the reason for which something exists or is done, made, used, etc.
2	an intended or desired result; end; aim; goal.

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).






In contrast, claim 1, line 10 and last line claims “based on” wherein “based” is defined via Dictionary.com:
base
verb (used with object), based, bas·ing.
28	to make or form a base or foundation for.
29	to establish, as a fact or conclusion (usually followed by on or upon):
He based his assumption of her guilt on the fact that she had no alibi.
30	to place or establish on a base or basis; ground; found (usually followed by on or upon):
Our plan is based on a rising economy.
31	to station, place, or situate (usually followed by at or on):
He is based at Fort Benning. The squadron is based on a carrier.

Thus, “used” (comprising “aim”) appears more specific than “base” (comprising a “foundation”).
Thus the claimed “determine the position” in claim 1, line 12 in the context of an “aim” (such as shown in applicant’s fig. 3) and applicant’s disclosure of “autonomous vehicle navigation” is different than in the context of a “foundation” (such as shown in applicant’s fig. 3:302) and applicant’s disclosure of “autonomous vehicle navigation”.










Applicant's arguments, page 8:
“In view of foregoing, Applicant respectfully submits that Korb fails to teach or suggest the feature "obtain, from a plurality of satellite images, shadow data of at least a first multi- dimensional object;... obtain, from a server, base elevation data and height data of the at least first multi-dimensional object;... generate a Digital Elevation Model (DEM)... based on the shadow data, the base elevation data and the height data and determine the position of the at least second multi-dimensional object... based on the generated DEM" as claimed by the Applicant's claimed invention.”

filed 12/30/20 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees for the same reasons as in 35 USC 102(a)(1) rejection in the Office action of 10/2/20: reproduced in condensed-form below:



























Regarding claim 1, Korb discloses a system for determining a position of at least a second multi-dimensional object of a plurality of multi-dimensional objects, the system comprising: 

at least one memory (fig. 1:106: Memory”) configured to store instructions (as shown in figures 3-5); and 
at least one processor (fig. 1:104: “Processor(s)”) configured to execute the instructions (sais as shown in figures 3-5) to: 

obtain (via arrow between fig. 5:502 and fig. 5:S504, provided in detail in fig. 6: “Step 1” and “Step 2”), from a plurality of satellite (via fig. 2:202) images (in fig. 5: “Library of Stored images”), shadow data (or “predictive knowledge of shadows, and shadow depth, in each 3-D image for each pixel of imagery” in the context of “bidirectional reflectance distribution function (BRDF) reflectivity and emissivity”) of at least a first multi-dimensional object (as shown in fig. 8:a cube with dark lines and a dark/bright top) of the plurality of multi-dimensional objects (said as shown in fig. 8: any one cube) on a visible surface (said as shown in fig. 8:a cube or fig. 12: ground with streets, as shown, via…);

obtain (such that “images may be obtained” corresponding to fig. 5:S504), from a server (fig. 1:102), base elevation data (or “surface/elevation…data” corresponding to fig. 5:S504) and height data (or “height coordinate” corresponding to fig. 5:S504) of the at least first multi-dimensional object (said as shown in fig. 8:a cube) of the plurality of multi-dimensional objects (said shown in fig. 8:a cube) on the visible (dirt) surface (via…); 

generate (via fig. 5:S508: “Form 3-D image by projecting 2-D images on Digital Surface Model”, provided in detail in fig. 10: “Step 3”: “DSM”: Digital Surface elevation Model) a Digital Elevation Model (DEM) (or “3-D image” via said fig. 5:S508: “Form 3-D image”) of the plurality of multi-dimensional objects (said as shown in fig. 8:a cube) on the visible surface (said as shown in fig. 8:a cube) based on the shadow data (said “predictive knowledge of shadows, and shadow depth, in each 3-D image for each pixel of imagery” in the context of “bidirectional reflectance distribution function (BRDF) reflectivity and emissivity”), the base elevation data (said or “surface/elevation…data” corresponding to fig. 5:S504) and the height data (said or “height coordinate” corresponding to fig. 5:S504); and 

determine the position (“refining…the geolocation” via said fig. 5:S512: “improve geo-reference”) of the at least second multi-dimensional object (said as shown in fig. 8:a cube) of the plurality of multi-dimensional objects (said as shown in fig. 8:a cube) on the visible surface (said as shown in fig. 8:a cube), based on the generated (said via fig. 5:S508: “Form 3-D image by projecting 2-D images on Digital Surface Model”) DEM (said or “3-D image” via said fig. 5:S508: “Form 3-D image” via:…). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4-8,11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KORB et al. (US Patent App. Pub. No.: US 2015/0371431 A1).
Regarding claim 1, Korb discloses a system for determining a position of at least a second multi-dimensional object of a plurality of multi-dimensional objects, the system comprising: 
at least one memory (fig. 1:106: Memory”) configured to store instructions (as shown in figures 3-5); and 
at least one processor (fig. 1:104: “Processor(s)”) configured to execute the instructions (sais as shown in figures 3-5) to: 







obtain (via arrow between fig. 5:502 and fig. 5:S504, provided in detail in fig. 6: “Step 1” and “Step 2”), from a plurality of satellite (via fig. 2:202) images (in fig. 5: “Library of Stored images”), shadow data (or “predictive knowledge of shadows, and shadow depth, in each 3-D image for each pixel of imagery” in the context of “bidirectional reflectance distribution function (BRDF) reflectivity and emissivity”) of at least a first multi-dimensional object (as shown in fig. 8:a cube with dark lines and a dark/bright top) of the plurality of multi-dimensional objects (said as shown in fig. 8: any one cube) on a visible surface (said as shown in fig. 8:a cube or fig. 12: ground with streets, as shown, via:
“[0014] Most imagery analysis systems work on single two-dimensional (2-D) images.  As a result of error in known surface attitude, the difference between true orientation and horizontal, there are large uncertainties and errors in measured bidirectional reflectance distribution function (BRDF) reflectivity and emissivity, resulting from attitude-knowledge-error.  Further, some remote sensing problems, such as characterizing material identification and temperature/emissivity, are fundamentally under-determined, e.g., have more unknowns than measurements, which require additional constraints or a priori knowledge, which reduces or limits accuracy obtained from a single image or measurement.”

wherein “emissivity” is defined:
emissivity
noun Thermodynamics.
1	the ability of a surface to emit radiant energy compared to that of a black body at the same temperature and with the same area.
wherein “black body” is defined:
blackbody
noun, plural black·bod·ies.Physics.
1	a hypothetical body that absorbs without reflection all of the electromagnetic radiation incident on its surface and then, depending on temperature, emits its own thermal radiation.

“[0212] The 3-dimensional geometric knowledge, and the Sun angle for reflective measurements, for each image allow predictive knowledge of shadows, and shadow 
depth, in each 3-D image for each pixel of imagery.  Shadows and different depths change the spectral radiances of the downwelling radiance (DWR) at any target surface.  Downwelling radiances are also greatly affected by 4 or more types of adjacency effects from the local background around each target surface.  Adjacency effects can be modeled when each surface or facet in the neighboring area has a known geometry, predicted surface type and predicted reflectivity/emissivity, and the atmospheric DWR is known or calculated.  This knowledge greatly reduces the errors and uncertainties of the predicted total downwelling radiance, and its 3-D distribution, at each target surface.”);
obtain (such that “images may be obtained” corresponding to fig. 5:S504), from a server (fig. 1:102), base elevation data (or “surface/elevation…data” corresponding to fig. 5:S504) and height data (or “height coordinate” corresponding to fig. 5:S504) of the at least first multi-dimensional object (said as shown in fig. 8:a cube) of the plurality of multi-dimensional objects (said shown in fig. 8:a cube) on the visible (dirt) surface (via:
“[0091] The multi-temporal, multi-angle, automated target method 300 extracts 3-D digital surface models (DSMs) or point clouds from multiple images at S304. Digital surface/elevation model data is automatically extracted for cities, industrial sites, and mountainous sites using multiple images from a range of azimuth and zenith angles, collected in a single image pass or for mining all of the images in a library.  Prior performance is 1 meter resolution with 0.5 meter root means square error (RMSE) for a stereo pair.  Goal performance is 1 meter accuracy with 0.3 RMSE or better.  An exemplary demo of the present application achieved 0.80 m resolution with 0.1 m RMSE, using a set of 16 GE-1 images, an improvement of more than 500% compared to prior art.  DSMs are needed for automated geometric measurements, to construct 3-D images, to achieve accuracy and noise-limited precision in complex city environments, and to enable automation in processing.”

“[0116] The multi-temporal, multi-angle, automated target method 400 of FIG. 4 obtains a plurality of two-dimensional images at step S402.  The images may be obtained externally via a network, such as the network 122 as described with respect to FIG. 1.  Additionally or alternatively, the two-dimensional images may be obtained from a library or database, such as the memory 106 as described with respect to FIG. 1.  In even further embodiments, the two-dimensional images may be captured by a camera or image capture device of a system which executes the method 400, such as the camera 204 as shown in FIG. 2.  Of course, the above-described embodiments are non-limiting and not exclusive or exhaustive.  The two-dimensional images may be obtained in accordance with any known methods in the art without departing from the scope of the present application.”

“[0138] The accuracy of absolute geolocation, exact position on the Earth reference system, WGS 84, and relative measurements can be improved by combining measurements from two or more images over the same area, using multiple techniques, described herein.  Most simply, by measuring the 3-D geolocation position with a stereo pair of images.  Each stereo pair provides an x coordinate (latitude), a y coordinate (longitude), and height coordinate for every correlated feature in the image pair.  These position measurements may be improved by averaging multiple measurements, collected with multiple, n, stereo pairs.  Position error and uncertainty can be improved by as much as the square root of n, n.sup.1/2.  Actual improvement may be less than n.sup.1/2 though.”); 

generate (via fig. 5:S508: “Form 3-D image by projecting 2-D images on Digital Surface Model”, provided in detail in fig. 10: “Step 3”: “DSM”: Digital Surface elevation Model) a Digital Elevation Model (DEM) (or “3-D image” via said fig. 5:S508: “Form 3-D image”) of the plurality of multi-dimensional objects (said as shown in fig. 8:a cube) on the visible surface (said as shown in fig. 8:a cube) based on the shadow data (said “predictive knowledge of shadows, and shadow depth, in each 3-D image for each pixel of imagery” in the context of “bidirectional reflectance distribution function (BRDF) reflectivity and emissivity”), the base elevation data (said or “surface/elevation…data” corresponding to fig. 5:S504) and the height data (said or “height coordinate” corresponding to fig. 5:S504); and 
determine the position (“refining…the geolocation” via said fig. 5:S512: “improve geo-reference”) of the at least second multi-dimensional object (said as shown in fig. 8:a cube) of the plurality of multi-dimensional objects (said as shown in fig. 8:a cube) on the visible surface (said as shown in fig. 8:a cube), based on the generated (said via fig. 5:S508: “Form 3-D image by projecting 2-D images on Digital Surface Model”) DEM (said or “3-D image” via said fig. 5:S508: “Form 3-D image” via:
“[0151] The DSM extraction can be repeated and improved on the improved synthetic array generation (SAG) product, or from chip-level data, without Synthetic Array Interpolation.  This process can be iterated as images are continuously collected, refining the DSM and the geolocation accuracy of the co-registered image stack with each new image.  With this processing, all images overlay, e.g., are co-registered with 0.02 to 0.1 fractional pixel accuracy at the base elevation and throughout the elevation levels in the scene, including the tops of skyscrapers, and each image may have geolocation accuracy of 0.5 meter, 0.05 to 0.1 meter intra-image accuracy, and RMSE of 0.05 to 0.1 meter, or better, as demonstrated in 2012.”). 



Regarding claim 4, Kord discloses the system of claim 1, wherein the at least one processor (said fig. 1:104: “Processor(s)”) is further configured to generate the DEM (said or “3-D image” via said fig. 5:S508: “Form 3-D image”) based on two or more overlapping images (via “image…overlap”) of the plurality of images (said via fig. 2:202 via:
“[0161] For scanning systems the triangular region moves across detector chip arrays though time, illuminating regions on one or detector more chip arrays simultaneously, but continuously moving across arrays and array edges.  Each of the chips produces an independent subset of the image, though some subsets overlap.  Each subset must be mapped to its facets independently, and if the overlapping image subsets are combined they should be combined at the facet, using a mean weighted by accuracy.”)

Regarding claim 5, Kord discloses the system of claim 1, wherein the at least one processor (said fig. 1:104: “Processor(s)”) is further configured to generate the DEM (said or “3-D image” via said fig. 5:S508: “Form 3-D image”) based on image resolution (via “resolution…by…images”) and image contrast (via “pixel…contrast”) of the plurality of images (said via fig. 2:202) and a height-to-base-relation (via said “height coordinate”, cited in the rejection of claim 1) of the plurality of multi-dimensional objects (said as shown in fig. 8:a cube via:
“[0068] The present application may be used with an onboard spacecraft or aircraft data processing system.  In this regard, the onboard spacecraft or aircraft data processing system may improve accuracy, resolution, and reduce the communication rate between satellites and ground systems by co-registering and analyzing images onboard the spacecraft.  The spacecraft or aircraft data processing system may locate image regions with significant change or significant queried information for prioritized transmission, processing, and storage.  In regions without significant change, information from multiple images can be co-added to increase signal-to-noise ratio while minimizing communication rate.”

“[0158] To second order, improve the calculated facet intensity by performing an MTF correction of the detector chip measured radiances, by integrating the convolution of pixel intensities and inverse MTF that is limited by SNR.  This is basically a linear interpolation weighted by inverse MTF, which is called the noise-corrected Weiner filter.  This sharpens the data, improving spatial contrast and SNR level.”).
Regarding claim 6, Kord discloses the system of claim 1, wherein the at least one processor (said fig. 1:104: “Processor(s)”) is further configured to control a display device (via fig. 1:108: “Display”) to display a visual representation of the position (via said “refining…the geolocation” via said fig. 5:S508: “Form 3-D image by projecting 2-D images on Digital Surface Model”) of the at least second multi- dimensional object (said as shown in fig. 8:a cube) on the visible surface (said as shown in fig. 8:a cube).
Regarding claim 7, Kord discloses the system of claim 1, wherein the shadow data (said of “Shadows…at any target surface” corresponding to fig. 5:S516) includes multi-direction (given the “Sun”, cited in the rejection of claim 1, that goes up and/or down) shadows (corresponding to said “predictive knowledge of shadows, and shadow depth, in each 3-D image for each pixel of imagery” in the context of “bidirectional reflectance distribution function (BRDF) reflectivity and emissivity”) of the at least first multi-dimensional object (said as shown in fig. 8:a cube).
Regarding claim 8, claim 8 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 8.
Regarding claim 11, claim 11 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 11.
Regarding claim 12, claim 12 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 12.
Regarding claim 13, claim 13 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 13.
Regarding claim 14, claim 14 is rejected the same as claim 7. Thus, argument presented in claim 7 is equally applicable to claim 14.
Regarding claim 15, claim 15 is rejected the same as claim 1. Thus, argument presented in claim 1 is equally applicable to claim 15.
Regarding claim 18, claim 18 is rejected the same as claim 4. Thus, argument presented in claim 4 is equally applicable to claim 18.
Regarding claim 19, claim 19 is rejected the same as claim 5. Thus, argument presented in claim 5 is equally applicable to claim 19.
Regarding claim 20, claim 20 is rejected the same as claim 6. Thus, argument presented in claim 6 is equally applicable to claim 20.















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Regarding inquiry 4, see Suggestions, below.

Claims 2,9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KORB et al. (US Patent App. Pub. No.: US 2015/0371431 A1) in view of Liasis et al. (Satellite images analysis for shadow detection and building height estimation).
Regarding claim 2, Korb teaches the system of claim 1, wherein the at least one processor (said fig. 1:104: “Processor(s)”) is further configured to calculate shadow (via said “Shadows…at any target surface” corresponding to fig. 5:S516) length (as indicated in figs.12-14) of the at least first multi-dimensional object (said as shown in fig. 8:a cube), based on the obtained shadow data (said of “Shadows…at any target surface” corresponding to fig. 5:S516) of the at least first multi-dimensional object (said as shown in fig. 8:a cube) on the visible surface (said as shown in fig. 8:a cube).

Thus, Korb does not teach, as indicated in bold above, “calculate shadow length”. Accordingly, Liasis teaches:
calculate shadow length (via “shadow length estimation” via equation “(21)”: “shadow length” “sl’ = h/tan(b)” via page 443, right column, 1st full paragraph:
“Eq. (20) can be effectively used in building height estimation under the assumption of capturing the image reasonably in a straight line above the corresponding building. However, in practice the images are captured by satellite sensors from an angle. This may lead a part of the building shadow be obscured by the corresponding building. Especially in urban scenes with tall or very tall buildings the presence of a satellite elevation angle that often occurs may lead to a large shadow obscured (Shao et al., 2011; Irvin and Mckeown, 1989; Shettigara and Sumerling, 1998). Thus, for better relating shadow length to building height in urban scenes the shadow obstructed by the corresponding building should be estimated. In this work, an additional process is applied for correcting the shadow length estimation. Shadow length obscured by the corresponding building defined as sl’, can be projected using
the following equation:

                        
                            s
                            
                                
                                    l
                                
                                
                                    '
                                
                            
                            =
                            h
                            /
                            
                                
                                    tan
                                
                                ⁡
                                
                                    (
                                    b
                                    )
                                
                            
                        
                    								(21)

where b is the satellite elevation angle that can be derived from satellite image metadata information (Shao et al., 2011; Irvin and Mckeown, 1989; Shettigara and Sumerling, 1998), and h is the building height as estimated using Eq. (20). The corrected shadow length is calculated by summing up sl and sl0. Finally, building height is re-estimated by reapplying Eq. (20) using the corrected shadow length.”).

	Thus, one of ordinary skill in the art of shadow calculations can modify Korb’s teaching of the shadows, corresponding to Korb’s fig. 5:S516, at any surface as indicated in Korb’s figures 12-14 with Liasis’s teaching of said equation (21) and recognize that the modification is predictable or looked forward to because Liasis’s teaching obtains a “better…height” of said Korb’s any surface as indicated in Korb’s figures 12-14.
Regarding claim 9, claim 9 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 9.
Regarding claim 16, claim 16 is rejected the same as claim 2. Thus, argument presented in claim 2 is equally applicable to claim 16.
Claims 3,10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KORB et al. (US Patent App. Pub. No.: US 2015/0371431 A1) in view of Alsayel (Towards Standardizing International Boundary Determination and Quality Control Consequences on Surveying and Mapping).
Regarding claim 3, Kord teaches the system of claim 1, wherein the plurality of multi-dimensional objects comprise natural structures and built structures (as shown in figures 12,13,14), wherein the natural structures comprise trees (or “tree trucks”) and vegetation (via “vegetative environments”), and wherein the built structures comprise building (as shown in fig. 12), tower (as shown in fig. 12), water tank, and power lines (via:
“[0061] FIG. 14 is another exemplary image of a three-dimensional image formation on a digital surface model at ground elevation angle in accordance in accordance with the multi-temporal, multi-angle, automated target exploitation process of FIG. 5.  This figure shows tree trunks under dense tree canopies demonstrating foliage penetration capability.”

[0092] 3-D images are formed by projecting 2-D images onto the digital surface model at S306.  In this regard, true 3-D images are formed on the surface of the georeferenced point cloud formed at S304, rather than forming images on a horizontal plane or low accuracy elevation model such as the digital terrain elevation data (DTED) level 2 shutter radar topography mission (SRTM) data used by Digital Globe, for example.  The two-dimensional original images are bundle adjusted, e.g., re-projected to improve their degree of co-registration, and then are projected with the updated rigorous sensor or camera model onto the three-dimensional DSM, to form true 3-D images.  The true 3-D images can be rotated and rendered from any perspective viewpoint, which is impossible using 2-D images, so the 3-D process is required for analyzing images collected from different viewpoints, with different sensors at different times.  The 3-D images may be co-registered to 0.1 pixel accuracy or better in order to analyze the most important, small targets.  The 3-D images may improve georeference accuracy, improve band-to-band registration for MSI, and improve chip-to-chip registration errors for panchromatic images with the highest resolution.  An exemplary demo of the present application generated true 3-D images with 0.1 meter uncertainty from 1000 kilometer distance, representing geometric precision of 1 part in 10 million, 100 nano-radians.  The 3-D images may be rotated in real time to any perspective, which generates 3-D computer-aided design (CAD) products that can be used in video games, television and/or film production, and industrial process inspection.  The 3-D images create a superior user visualization experience with unique capabilities for foliage penetration in vegetative environments, activity based intelligence (ABI) 
analysis, low-light and nighttime imaging capabilities, and other capabilities.”).


Thus, Korb does not teach “water tank” and “power lines”. Accordingly, Alsayel teaches the claimed:
water tank (via “Water tower” in page 51, left column: “Water wells and towers…(7)  Water tower”, represented in Alsayel’s fig. 4.3: right-side: bottom: “Mapping”, page 76); and

power lines (or “Power line” in page 51, left column: “Utilities…(2)  Power Line” and “power lines” via page 61:

“7. Lines that were symbolized in MicroStation (e.g. fences, power lines) are converted to simple lines with the symbolization being stored in a lyr-file.”, 

represented in Alsayel’s said fig. 4.3: “Mapping”, page 76).

	Thus, one of ordinary skill in the art of satellite imaging can modify Korb’s teaching of satellite imaging as shown in Korb’s figures 2 and 12-14 with Alsayel’s fig. 4.3: Mapping by inserting Korb’s satellite imaging into Alsayel’s fig. 4.3: “satellite images” and recognize that the modification is predictable or looked forward to in order to generate a marked map to be “used as a consultation guide to people who may not have the proper knowledge and technical skills in surveying and mapping and in this way may prevent problems at a later stage of the boundary determination process” via Alsayel, page 4:
“This model leads to sufficient technical support for statesmen with regard to the delimitation of the boundary and the practical arrangements associated with it. The information provided within the boundary determination model can thus be used as a consultation guide to people who may not have the proper knowledge and technical skills in surveying and mapping and in this way may prevent problems at a later stage of the boundary determination process.”

Regarding claim 10, claim 10 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 10.
Regarding claim 17, claim 17 is rejected the same as claim 3. Thus, argument presented in claim 3 is equally applicable to claim 17.
Suggestions
Applicant’s disclosure states:
“[0003] In certain scenarios, each source may be captured from a satellite at different time intervals. As a result, the position of an object on the map may be shifted from an actual position of the object. The object may correspond to a building, a tree, a water tank, a power line and the like. In certain other scenarios, many sources may be unavailable at times and may be expensive for the purpose. Therefore, there is a need to determine the actual position of the object in reality from inexpensive sources and the sources available at any time because the right position of the object may be crucial in applications, such as autonomous vehicle navigation.”; and

“[0038]   The generation of the Digital Elevation Model (DEM) from remotely sensed imagery may be crucial for a variety of mapping applications such as ortho-photo generation, city modeling, object recognition, and creation of perspective views. Recently launched high- resolution imaging satellites may constitute an excellent source for efficient, economic, and accurate generation of DEM data for extended areas of the earth's surface. The DEM system 102 may be configured to generate an accurate DEM from normal satellite images that have no terrain information by use of heights of multi-dimensional objects, shadows present in the images and base elevation information obtained from the server 106 for accurate representation of the multi-dimensional objects in reality.”

	While claim 1 claims “the position” corresponding to the disclosed “the actual position”, claim 1 does not claim “sources” and thus does not claim “sources… unavailable” (such as “heights” for applicant’s fig. 3:308) verses “sources available” (such as “heights” for fig. 3: 310-316) used “to generate an accurate DEM”.
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS ROSARIO/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667